Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 and 3 – 7 have been examined. Claim 2 has been canceled by Applicant. Claims 8 – 15 have been withdrawn by Applicant via election/restriction.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8 – 15, directed to Invention II, non-elected without traverse.  Accordingly, claims 8 – 15 have been cancelled.

Allowable Subject Matter
Claims 1 and 3 – 7 are allowed.

The following is an examiner’s statement of reasons for allowance:
Baetica et al. (8,653,786) discloses an electric work vehicle similar to the instant invention; however Baetica, either alone or in combination, neither discloses nor suggests an electric work vehicle comprising (in regard to claim 1) a first connector provided on a battery accommodating portion, a second connector provided on a battery, and an operating tool for moving the battery and the second connector to join the first and second connectors, wherein a portion of the direct connector is connected to the operating tool, (in regard to claims 3) a first connector being connected to an operating lever such that the first connector moves toward the second connector in response to a pivotal movement of an operating lever, (in regard to claim 5) the connecting body having two vertical sides and a lateral piece between the vertical pieces, the locking portion being located on opposite sides of the lateral piece, and the locked portion is located on opposite sides of the second connector to be locked with the locking portion, and (in regard to claim 7) a guiding mechanism including guide rails attached to both side faces of the battery accommodating portion and guide rollers attached to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/               Primary Examiner, Art Unit 3618